Citation Nr: 1034606	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  05-12 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, claimed as bronchitis.  

2.  Entitlement to service connection for a lumbar spine 
disability.  

3.  Entitlement to an initial rating in excess of 30 percent for 
migraine headaches.  

4.  Entitlement to effective date earlier than March 21, 2007, 
for the grant of service connection (and a 30 percent rating) for 
migraine headaches.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from July 
1980 to January 1981.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from November 2004, November 
2006, and October 2007 rating decisions of the Montgomery, 
Alabama and St. Petersburg, Florida Department of Veterans 
Affairs (VA) Regional Offices (ROs).  The Board notes that the 
October 2007 rating decision granted service connection for 
migraine headaches, rated 30 percent, effective from March 21, 
2007.  The Veteran disagreed with the rating assigned and the 
effective date assigned.  In June 2010, a Travel Board hearing 
was held before the undersigned; a transcript of the hearing is 
associated with the Veteran's claims file.  

In February 2010 correspondence, the Veteran raised the 
issues of service connection for anemia and lupus.  These 
issues have not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  

The matters of entitlement to service connection for 
bronchitis and a lumbar spine disability are being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
any action on his part is required.  

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  Prior to August 7, 2007, the Veteran's migraine headache 
disorder was manifest by prostrating attacks occurring on an 
average once a month over the last several months.

3.  As of August 7, 2007, the Veteran's migraine headache 
disorder is manifest by very frequent completely prostrating and 
prolonged attacks productive of severe economic inadaptability.  

4.  On April 18, 2005, the RO first received a statement from the 
Veteran which indicated that she had a headache disorder alleged 
to be related to service.  

5.  Prior to April 18, 2005, the record did not contain any 
statements from the Veteran evidencing an intent to apply for VA 
benefits for a headache disorder.  


CONCLUSIONS OF LAW

1.  Criteria for an initial rating higher than 30 percent for 
migraine headaches have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1 - 4.16, 4.124a, 
Diagnostic Code (8100) (2009).  

2.  Criteria for a 50 percent rating for migraine headaches have 
been met as of August 7, 2007.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 4.1 - 4.16, 4.124a, Diagnostic 
Code (8100) (2009).  

3.  An effective date of April 18, 2005, but no earlier, is 
warranted for the grant of service connection for migraine 
headaches.  38 U.S.C.A. §§ 5101, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.1, 3.151, 3.155, 3.400 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.  

In a letter dated in July 2007, VA notified the Veteran of the 
information and evidence needed to substantiate and complete her 
claim for entitlement to service connection for migraine 
headaches, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claim was granted in 
an October 2007 rating decision.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held that 
once service connection is granted, the claim is substantiated, 
additional notice is not required, and any defect in the notice 
is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  Consequently, the Board finds that VA met its 
obligation to notify the Veteran with respect to her claims on 
appeal and no further notice is needed.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence, affording her 
physical examinations that addressed the severity of her migraine 
headaches, and by affording her the opportunity to give testimony 
before the Board in June 2010.  It appears that all known and 
available records relevant to the issues here on appeal have been 
obtained and are associated with the Veteran's claims file, and 
the Veteran does not appear to contend otherwise.  Additionally, 
the examinations provided are deemed adequate for rating purposes 
as the examiners took into account the Veteran's history of 
headaches and her current complaints along with the objective 
findings; the reports include pertinent findings sufficient to 
rate the disability.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
Veteran and that no further action is necessary to meet the 
requirements of the VCAA.  As such, the Board will now turn to 
the merits of the Veteran's claims.

The Veteran asserts that she experienced migraine headaches 
during service as related to an eye disability and, as such, her 
claim for entitlement to service connection for an eye disability 
should be interpreted to have included the claim of entitlement 
to service connection for migraine headaches even though she did 
not specifically articulate that inclusion at the time of the 
original claim in June of 2004.  She requests the assignment of 
an effective date of June 2004 for her migraine disability as 
well as the assignment of a 50 percent rating for the entirety of 
the time in question as she believes that the higher rating of 50 
percent more accurately portrays her level of disability.  The 
Veteran credibly testified before the Board that she continues to 
work notwithstanding her migraines, but misses about three days 
per month on days when her headaches are so severe that she must 
take medication and lie down.

Increased Rating

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. 
Part 4.  The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  When there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned if 
the disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Where the rating appealed is the initial rating 
assigned with a grant of service connection, the entire appeal 
period is for consideration and separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  

The Veteran's migraine headaches have been rated using criteria 
found at 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this 
Code, migraines resulting in characteristic prostrating attacks 
occurring on an average of once a month over the last several 
months warrant a 30 percent rating.  Migraines with very frequent 
completely prostrating and prolonged attacks productive of severe 
economic inadaptability warrant assignment of a 50 percent 
rating.  The 50 percent rating is the highest rating available on 
a schedular basis.

The Veteran's service treatment records include multiple entries 
indicating she was seen for headaches.  She described her 
symptoms as dizziness and blurred vision.  In an August 1980 
report, she indicated that the headaches were infrequent, less 
than once per week.  Post-service private treatment records 
include complaints of extreme pain and sensitivity to light.  

Leave usage records from the State of Alabama, Department of 
Revenue, show the Veteran's leave used from November 1, 2005, 
through July 14, 2006.  There are 86 entries, with time charged 
from fifteen minutes to eight hours each.  Unfortunately, no 
reason is listed for the leave used.  

A February 2006 private treatment report from Neurology 
Consultants of Montgomery, P.C., noted that the Veteran was seen 
for complaints of headaches, reported to occur once every two 
months.  Symptoms associated with the headaches included flashing 
lines and minimal nausea, but no vomiting.  She was noted to 
relieve the symptoms with over-the-counter medication (Aleve) and 
laying down.  

On August 2007 VA examination, it was noted that the Veteran 
experienced blurred vision in the left and dizziness prior to the 
onset of each headaches, and that she also experienced 
photophobia with the headaches.  She reported the headaches were 
infrequent (occurring less than once a week, but later specified 
to occur every two to three weeks).  She indicated she took 
Inderal and Aleve to relieve the headaches; the pain was 
described as a 9 on a scale of 1 to 10 with 10 being the most 
severe.  The headaches were noted to last about three to five 
hours.  She related that if she were at work when a headache 
started, she would lay her head down, but if the pain lasted for 
more than an hour, she would go home and lay down.  The Veteran 
reported that during the past year she had to go home from work 
four times because of the headaches.  

In her October 2007 notice of disagreement, the Veteran reported 
that she experienced prostrating attacks from her migraine 
headaches on a weekly basis, and missed three days a month due to 
headaches.  In her October 2008 substantive appeal, the Veteran 
reported that she experienced prostrating attacks from her 
migraine headaches at least twice a month lasting for two to 
three days at a time.  

A November 2008 VA treatment report reflects that the Veteran 
continues to experience migraine headaches approximately twice 
per week, lasting approximately two days.  On April 2009 VA 
examination, the Veteran reported experiencing migraine headaches 
three to four times a month.  She indicated she took Inderal 
twice a week, and Zomig with the onset of headaches and then lay 
down to go to sleep.  An August 2009 VA treatment report shows 
that the Veteran has four to five migraine headache episodes per 
month, of increasing intensity, lasting five to six hours in 
duration.  

At the June 2010 Travel Board hearing, the Veteran testified that 
she experienced migraine headaches three to four times a month.  
She also indicated that her medication had been increased to 
alleviate the headaches.  She testified that the headaches lasted 
approximately eight to twelve hours, and that she took off work 
because of the headaches about three to four times a month.  

It is important to note at this juncture that it is the defined 
and consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts shown 
in every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 4.3.

When reviewing the evidence in the light most favorable to the 
Veteran, the Board finds that prior to the August 2007 VA 
examination, the reports of headache frequency was at most once 
per month.  They were relieved by laying down and using over-the-
counter medication.  Consequently, the criteria for a rating 
higher than the assigned 30 percent are not met as there is no 
suggestion, even by the Veteran in the treatment records dated 
prior to August 2007, that there was frequent completely 
prostrating attacks and/or severe economic inadaptability.  Thus, 
a rating higher than 30 percent cannot be assigned on a schedular 
basis prior to August 2007.

As of August 2007, the Veteran began reporting a higher frequency 
of headaches as well as more severity in pain and limitation.  
The medical evidence shows that she had headaches at least on a 
biweekly basis (and lasting at least three hours, although having 
increased in severity during her appeal) throughout, with 
associated symptoms requiring medication and sleep for relief, 
and with an intensity of 9 out of 10.  Thus, when resolving all 
doubt in favor of the Veteran, the Board finds that criteria for 
a 50 percent rating are met as of the date of the examination, 
August 7, 2007, as that is the date a higher frequency of 
headaches was reported and thus established in the medical 
evidence.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, in 
exceptional circumstances, where the schedular evaluations are 
found to be inadequate, the veteran may be awarded a rating 
higher than that encompassed by the schedular criteria.  
According to the regulation, an extraschedular disability rating 
is warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."

The Court clarified the analytical steps necessary to determine 
whether referral for extraschedular consideration is warranted.  
See Thun v. Peake, 22 Vet. App. 111 (2008).  First, it must be 
determined whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, VA must 
determine whether the Veteran's exceptional disability picture 
exhibits other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating schedule 
is inadequate to evaluate a Veteran's disability picture and that 
picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether, to accord justice, the 
Veteran's disability picture requires the assignment of an 
extraschedular rating.

The veteran does not assert that she is totally unemployable 
because of her migraines nor has she identified any 
symptomatology that is not recognized by the rating criteria 
found in Diagnostic Code 8100.  The Veteran has not required 
frequent periods of hospitalization for her headaches treatment 
records are void of any finding of exceptional limitation beyond 
that contemplated by the schedule of ratings.  Consequently, the 
Board finds the rating criteria sufficient to properly evaluate 
the level of impairment experienced by this Veteran and, as such, 
referral for consideration for an extra-schedular rating is not 
warranted.

Earlier Effective Date

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on an original claim, a claim 
reopened after final disallowance, or a claim for increase will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  A specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" 
is a formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim 
must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a 
formal claim is received within one year of an informal claim, it 
will be considered filed as of the date of receipt of the 
informal claim.  38 C.F.R. § 3.155.  

VA has a duty to "fully and sympathetically develop the 
veteran's claim to its optimum" in order to determine whether an 
informal claim was raised.  Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).  Once the evidence is assembled, the Board 
is responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; if 
the evidence is in support of the claim, or is in equal balance, 
the claim is allowed.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

As noted above, the Veteran argues that her award of service 
connection for migraine headaches should be assigned an effective 
date of June 8, 2004, as an eye disability was claimed as part of 
her original service connection claim and treatment records from 
service reflect complaints of blurred vision as a symptom of her 
migraines.  She does not suggest that any communication provided 
in June 2004 specifically set out migraines as a distinct 
disorder for which VA compensation benefits should be paid.

A review of the Veteran's June 8, 2004, VA Form 21-526, which is 
the original claim of service connection, shows that only the 
following disabilities were claimed:  (1) left knee, (2) 
bronchitis, (3) anemia/anemic blood, (4) sickle cell, (5) no 
distance vision - both eyes, (6) dental condition, mouth, (7) 
"pass out", and (8) burn on left hip.  Although the Veteran 
argues that she filed a claim of service connection for migraine 
headaches with her original service connection claim, the 
foregoing evidence clearly shows she only claimed service 
connection for "no distance vision - both eyes" at that time.  
The Veteran did not evidence an intent to file a claim with VA 
for headaches in this communication and there is no evidentiary 
support or legal merit for the Veteran's assertions that she 
filed an earlier claim for the benefit at issue.  

The Board understands and appreciates the Veteran's current 
argument that her migraines are related to an eye disability, 
however, there was no way of knowing  at the time of the 
application that the Veteran wanted a separate and distinct 
claim to be interpreted for a complaint of headaches that was 
contained in her service treatment records but not set out on 
the application for VA benefits.  While a VA examiner found in 
August 2007 that the Veteran's eye complaints were actually part 
of her migraine disorder, to convert the claim for an eye 
disability to one for a migraine disability based upon 
subsequently obtained medical evidence is not appropriate or 
supported by the law as VA is not held to a standard of 
prognosticating when determining what claims are submitted 
within each application presented.  See Brannon v. West, 12 Vet. 
App. 32, 34 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57; 
also see EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

The first indication that that the Veteran wanted to file a claim 
for a headache disorder is a communication from her that was 
received on April 18, 2005, wherein she stated for her eye 
condition, she was treated through emergency treatment and 
experienced lines and blurred vision along with severe headaches 
and dizziness.  Such correspondence, when viewed in the light 
most favorable to the Veteran, is deemed to be an informal claim 
for benefits.  Thus, the Board finds that the earliest 
communication of record evidencing an intent to file a claim of 
service connection for a headache disorder is the communication 
from the Veteran received by VA on April 18, 2005.  

In short, the claims file does not contain any communication from 
the Veteran or her representative that may be reasonably 
construed as a formal or informal claim of service connection for 
a headache disorder prior to April 18, 2005.  See 38 C.F.R. 
§§ 3.151, 3.155.  The evidence does not show that the Veteran 
filed a claim seeking service connection for a headache disorder 
within one year after her separation from service or at any time 
prior to April 18, 2005; and an effective date prior to April 18, 
2005 is not warranted.  38 C.F.R. § 3.400(b)(2)(i).  






ORDER

An initial rating higher than 30 percent for migraine headaches 
is denied.

A 50 percent rating for migraine headaches is granted as of 
August 7, 2007, subject to the regulations governing payment of 
monetary awards.  

An effective date of April 18, 2005 (but no earlier) is granted 
for the award of service connection for migraine headaches, 
subject to the regulations governing payment of monetary awards.  


REMAND

While the notice provisions of the VCAA appear to be satisfied as 
to the matters remaining on appeal, the Board is of the opinion 
that further development of the record is required to comply with 
VA's duty to assist the Veteran in the development of the facts 
pertinent to these claims.  See 38 C.F.R. § 3.159.  Specifically, 
the Veteran has not been afforded a VA examination with respect 
to her claim of service connection for bronchitis, there are 
outstanding medical records that VA must obtain, and a medical 
nexus opinion with respect the Veteran's back disability is 
required.

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  The Court has held that credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation is enough to satisfy the 
"low threshold" requirement that a disability "may be 
associated" with service.  McLendon v. Nicholson, 20 Vet. App. 
79, 83 (2006).  

Review of the evidence reveals that the Veteran was treated for 
and diagnosed as having bronchitis during service and has been 
treated for respiratory complaints after service.  She complains 
of having experienced the same symptoms since first diagnosed 
during service.  Therefore, an examination is necessary to 
determine the etiology of any currently diagnosed respiratory 
disorder.  

The record also reflects that the Veteran indicated at her 
September 2005 Decision Review Officer hearing that she has been 
treated for bronchitis by Dr. A. and Dr. C. for 12 years.  In a 
July 2006 VA Form 21-4142, Authorization and Consent to Release 
Information to VA, the Veteran indicated she received treatment 
from Drs. A. and C. at Baptist Hospital South and Baptist 
Hospital East.  In September 2006 and January 2008 
correspondence, Baptist Medical Center East indicated that 
Alabama state law and hospital policy only require medical 
records to be maintained for 10 years, and it had no records 
concerning the Veteran.  However, it does not appear that any 
attempt was made to secure treatment records from Baptist 
Hospital South.  VA is obligated to make an attempt to secure 
these records in order to obtain for a clear picture of the 
Veteran's disability.  

Regarding the claim of service connection for a lumbar spine 
disability, the Veteran was afforded a VA examination in October 
2006.  The examiner noted that he found no documentation of a 
motor vehicle accident while the Veteran was stationed at Maxwell 
Air Force Base.  Based on this reasoning, at least in part, the 
examiner opined that it was less likely as not that the Veteran's 
low lumbar pain was related to service.  Review of the Veteran's 
STRs, however, clearly shows that in December 1980, the Veteran 
was treated for complaints of bleeding gums and soreness of the 
gums following a motor vehicle accident at Maxwell United States 
Air Force Base.  Consequently, the October 2006 opinion is 
inadequate to make a conclusive determination regarding the issue 
of service connection as it appears to be based on an incomplete 
and inaccurate picture of the Veteran's disability.  Reonal v. 
Brown, 5 Vet. App. 458, 460-61 (1993) (finding that a physician's 
opinion based on an inaccurate factual premise has no probative 
value).  Thus, a VA examination to secure a medical opinion is 
required in order to properly assist this Veteran in the 
development of her claim.

The Board also notes that at the June 2010 Travel Board hearing, 
the Veteran indicated she was involved in a motor vehicle 
accident in 2008.  Records of treatment following the accident 
are not currently of record and must be secured in order to 
provide the next VA examiner with an accurate disability picture.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the providers 
of any and all evaluation and/or treatment 
she received for bronchitis and lumbar spine 
disability since her discharge from service 
(not already of record).  She should provide 
any releases necessary for VA to secure 
records of private treatment/evaluations (to 
specifically include the providers of the 
treatment she received following her 2008 
motor vehicle accident, and records from 
Baptist Hospital South).  Obtain the 
identified records from all sources (to 
specifically include outstanding records of 
evaluations and treatment she received at 
Baptist Hospital South and the complete 
records of the treatment she received 
following the 2008 motor vehicle accident).  
If any provider does not respond to the 
request for records of treatment identified, 
the Veteran should be so notified, and 
advised that ultimately it is her 
responsibility to ensure that the records are 
received.  

2.  Then, arrange for the Veteran to be 
examined by an appropriate physician to 
determine the likely etiology of her current 
respiratory disability(ies).  The examiner 
must review the Veteran's claims file in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  Based on review of the record 
and examination of the Veteran, the examiner 
should provide an opinion as to whether it is 
at least as likely as not (a 50 percent or 
better probability) that each respiratory 
disability(ies) identified, if any, is/are 
related to her service.  The examiner must 
provide a complete rationale for all opinions 
expressed.  

3.  After all treatment records for the 
Veteran's back complaints are obtained, 
including any and all evidence following a 
2008 motor vehicle accident, arrange for an 
orthopedic examination of the Veteran to 
determine the likely etiology of her current 
lumbar spine disability.  The examiner must 
review the Veteran's claims file in 
conjunction with the examination, and any 
indicated studies or tests should be 
accomplished.  All clinical findings should 
be reported in detail.  Based on review of 
the record and examination of the Veteran, 
the examiner should provide an opinion as to 
whether it is at least as likely as not (a 50 
percent or better probability) that any 
diagnosed lumbar spine disability is related 
to her service, to include the motor vehicle 
accident documented in service in December 
1980 when she required treatment for 
complaints not associated with her spine (as 
opposed to post-service motor vehicle 
accident injuries noted in April 2006 and in 
2008).  The examiner must provide a complete 
rationale for all opinions expressed.  

4.  Then readjudicate the claims.  If either 
claim remains denied, issue an appropriate 
supplemental statement of the case and afford 
the Veteran and her representative the 
opportunity to respond.  The case should then 
be returned to the Board, if in order, for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



______________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


